05/24/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0622


                                       DA 21-0622
                                    _________________



 IN THE MATTER OF:

 S.M.,                                                              ORDER

         A Youth in Need of Care.


                                    _________________

         Upon consideration of Appellant’s motion for extension of time to file the reply
brief, and good cause appearing,
         IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including June 30, 2022, within which to prepare, file, and service the reply brief.
         No further extensions will be granted.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                                      ORDER
                                                                       Chief Justice, Montana Supreme Court
                                                                                    May 24 2022